Citation Nr: 0918438	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-35  979 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
left elbow, status post dislocation with limitation of 
motion, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1948 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

This issue was remanded by the Board in October 2008 for 
further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of an increased rating 
for traumatic arthritis, left elbow, status post dislocation 
with limitation of motion, currently rated as 10 percent 
disabling.  The Board notes that this appeal was remanded by 
the Board in August 2008 so that the appellant could be 
afforded another VA compensation and pension examination, and 
for the AOJ to explain the use of DC 5205 and the 10 percent 
evaluation or revise the rating code for the appellant's left 
elbow disability.

Since the Board's remand, the appellant has been afforded 
another VA compensation and pension examination.  However, 
although it appears that the AOJ has re-rated the appellant's 
left elbow disability, the AOJ has not rated the disability 
in a meaningful manner.  The original Diagnostic Code, DC 
5205, does not allow for a 10 percent rating and it is 
unclear which diagnostic code the AOJ currently intends to 
rate the appellant's disability under.  The Court has held 
that a remand by either the Court or the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As such, the examiner 
is again requested to comply with the Board's remand 
directives, stated below.

The Board also notes that the appellant has not been given 
sufficient Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
notice.  In Vazquez-Flores, supra, the Court held that a 
notice letter must inform the veteran that, to substantiate a 
claim, he or she must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The Court also 
held that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  The issuance of 
the January 2009 Supplemental Statement of the Case does not 
satisfy the requirements of Vazquez-Flores.  As such, a 
remand is warranted so that the appellant can be given proper 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should prepare a rating 
decision that correctly uses the 
diagnostic code the AOJ intended.  If 
diagnostic code 5205 is retained, the AOJ, 
in a rating decision, must clearly 
establish why a 20 percent evaluation is 
not established as the minimum evaluation.  
(The SSOC is not a rating decision and may 
not be used to significantly alter a 
rating decision.)

2.  The AOJ should issue VCAA notice that 
also complies with the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




